[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              JUNE 9, 2009
                           No. 08-14943                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                       Agency No. A088-835-002

YANG FENGYAN,


                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                             (June 9, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Petitioner Yang Fengyan, through counsel, seeks review of the Board of

Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”)

order dismissing her application for asylum, denying her application for

withholding of removal under the Immigration and Nationality Act (“INA”), and

denying her relief under the United Nations Convention Against Torture and Other

Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”).

      On appeal, Fengyan argues that we should waive the one-year deadline for

filing an asylum application due to extraordinary circumstances. In addition,

Fengyan argues that substantial evidence does not support the IJ’s adverse

credibility finding supporting the denial of her application for withholding of

removal under the INA or CAT.

                                      I. Asylum

      We review our subject matter jurisdiction de novo. Frech v. U.S. Atty. Gen.,

491 F.3d 1277, 1280 (11th Cir. 2007). An alien can apply for asylum if he

“demonstrates by clear and convincing evidence that the application has been filed

within [one] year after the date of the alien’s arrival in the United States.” 8 U.S.C.

§ 1158(a)(2)(B). The BIA may consider a late application “if the alien

demonstrates . . . either the existence of changed circumstances which materially

affect the applicant’s eligibility for asylum or extraordinary circumstances relating

to the delay in filing an application within the period specified.” 8 U.S.C.
                                           2
§ 1158(a)(2)(D). Section 1158(a)(3), however, divests us of jurisdiction to review

any such determination. See 8 U.S.C. § 1158(a)(3); and see Mendoza v. U.S. Att’y

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). Because we lack jurisdiction to

consider Fengyan’s asylum claim, we dismiss her petition in this respect.

                             II. Withholding of Removal

      When the BIA issues a decision, we review only that decision, “except to the

extent that it expressly adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we

will review the IJ’s decision as well.” Id. Because the BIA issued its own decision

but adopted the IJ’s reasoning with respect to the IJ’s adverse credibility

determination, we review both opinions.

      We review the IJ and BIA’s legal conclusions de novo. Al Najjar, 257 F.3d

at 1284. The IJ and BIA’s factual determinations, including adverse credibility

findings, are reviewed under the substantial evidence test, and we must affirm “if

[they are] supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Id. at 1283-84 (quotation omitted); and see Chen v.

U.S. Att’y Gen., 463 F.3d 1228, 1230-31 (11th Cir. 2006).

      Because the IJ explicitly found that Fengyan’s testimony lacked veracity,

credibility, plausibility, and candor, and because the BIA adopted this finding, the

burden shifted to Fengyan to show that it was not supported by specific, cogent
                                           3
reasons or was not based on substantial evidence. Substantial evidence supports

the IJ and BIA’s adverse credibility finding and this Court should deny her petition

in this respect.

       First, the IJ provided specific, cogent reasons for doubting Fengyan’s

veracity, including that her demeanor was evasive, portions of her testimony were

unbelievable or implausible, and some of her responses were contradictory.

Second, the totality of the circumstances supports the IJ’s conclusion, including

that Fengyan (1) asked several questions to be repeated, (2) testified that she did

not know where she entered the United States, where she was beaten on her body

while in police custody, the details of her domestic addresses, and whether there

were other churches in China, (3) testified that she flew from New York to Miami

without valid documentation, and (4) testified first that the underground church

consisted of a few people, and later that it involved 40 to 50 people meeting a few

times a week at members’ homes.

       Third, the IJ and BIA properly considered the supporting documentation in

the record and, in light of the credibility problems discussed above, they were

entitled to give minimal weight to unauthenticated letters and an unauthenticated

hospital record Fengyan provided. Further, while background articles confirmed

the occurrence of religious persecution in parts of China, they did not mention

Fujian – Fengyan’s home province – and she failed to present evidence of her
                                           4
continued involvement in the Christian church in support of her claim that she will

be singled out for persecution upon her return. Thus, substantial evidence supports

the IJ and BIA’s adverse credibility finding and the denial of Fengyan’s

withholding of removal claim.

                                   III. CAT Relief

      Because Fengyan’s appeal to the BIA did not challenge the IJ’s finding that

she was not entitled to CAT relief, we lack jurisdiction to review this claim as well.

See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

Likewise, she failed to exhaust her claim that she will suffer persecution upon her

return for departing China illegally and, regardless, possible sanctions for illegal

departure from China would not constitute persecution on the basis of a statutorily

protected ground. Lin v. U.S. Att’y Gen., 555 F.3d 1310, 1316 (11th Cir. 2009).

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           5